Exhibit 10.7

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 12, 2016, by and between Goodrich Petroleum Corporation, a
Delaware corporation (the “Company”), and certain stockholders of the Company
who were issued shares of Company Common Stock in the Plan (each such party as
identified on Schedule I hereto (“Initial Holders”), together with any person or
entity that hereafter becomes a party to this Agreement pursuant to Section 8(g)
of this Agreement, a “Holder” and collectively, the “Holders”). The Company and
the Holders are referred to collectively herein as the “Parties.”

IN CONSIDERATION of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each Party, the Parties agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any investment fund the
primary investment advisor to which is such Person or an Affiliate thereof);
provided, that for purposes of this Agreement, no Holder shall be deemed an
Affiliate of the Company or any of its Subsidiaries. For purposes of this
definition, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management policies of such Person, whether through
the ownership of voting securities, by contract or otherwise (it being
understood that a director, officer or manager of any Person shall not be deemed
to control such Person solely as a result of serving as one of multiple
directors, officers or managers of such Person). With respect to any Holder, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Holder or any of its Subsidiaries or
Affiliates will be deemed to be an Affiliate of such Holder.

“Affiliated Holder” means any Initial Holder or any Holder that acquires
Registrable Securities from any Initial Holder, Affiliated Holder or their
respective Affiliates pursuant to Section 8(g) of this Agreement.

“Agreement” has the meaning set forth in the preamble.

“Alternative Transaction” means the sale of Registrable Securities constituting
more than 1% of Company Common Stock then outstanding to one or more purchasers
in a registered transaction without a prior marketing process by means of (i) a
bought deal, (ii) a block trade, (iii) a sale by the Hedging Counterparty or by
an Initiating Holder to a Hedging Counterparty in connection with a Hedging
Transaction, (iv) a direct sale or (v) any other transaction that is registered
pursuant to a Shelf Registration that is not a firm commitment underwritten
offering.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405.



--------------------------------------------------------------------------------

“beneficially owned”, “beneficial ownership” and similar phrases have the same
meanings as such terms have under Rule 13d-3 (or any successor rule then in
effect) under the Exchange Act, except that in calculating the beneficial
ownership of any Holder, such Holder shall be deemed to have beneficial
ownership of all securities that such Holder has the right to acquire, whether
such right is currently exercisable or is exercisable upon the occurrence of a
subsequent event. For the avoidance of doubt, each Holder shall be deemed to
beneficially own all of the shares of Company Common Stock held by any of its
Affiliates.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York,
New York.

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

“Company” has the meaning set forth in the preamble.

“Company Common Stock” means the shares of common stock, par value $0.01, of the
Company.

“Common Stock Equivalents” means all options, warrants and other securities that
at such time are convertible into, or exchangeable or exercisable for, shares of
Company Common Stock (including, without limitation, any note or debt security
convertible into or exchangeable for shares of Company Common Stock).

“Company Notice” has the meaning set forth in Section 2(a)(iii).

“Demand Eligible Holder” has the meaning set forth in Section 2(b)(i).

“Demand Eligible Holder Request” has the meaning set forth in Section 2(b)(i).

“Demand Notice” has the meaning set forth in Section 2(b)(i).

“Demand Registration” has the meaning set forth in Section 2(b)(i).

“Demand Registration Statement” has the meaning set forth in Section 2(b)(i).

“Determination Date” has the meaning set forth in Section 2(a)(vii).

“Effective Date” means the effective date under the Plan.

“Effectiveness Period” has the meaning set forth in Section 2(b)(iv).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Family Member” shall mean, with respect to any natural Person, such Person’s
parents, spouse (but not including a former spouse or a spouse from whom such
Person is legally separated) and descendants (whether or not adopted) and any
trust, family limited partnership or limited liability company that is and
remains solely for the benefit of such Person’s spouse (but not including a
former spouse or a spouse from whom such Person is legally separated) and/or
descendants.

 

2



--------------------------------------------------------------------------------

“FINRA” means the Financial Industry Regulatory Authority.

“Form S-1 Shelf” has the meaning set forth in Section 2(a)(i).

“Form S-3 Shelf” has the meaning set forth in Section 2(a)(i).

“Hedging Counterparty” means broker-dealer registered under Section 15(b) of the
Exchange Act or an Affiliate thereof.

“Hedging Transaction” means any transaction involving a security linked to the
Registrable Securities or any security that would be deemed to be a “derivative
security” (as defined in Rule 16a-1(c) promulgated under the Exchange Act) with
respect to the Registrable Securities or a transaction (even if not a security)
which would (were it a security) be considered such a derivative security, or
which transfers some or all of the economic risk of ownership of the Registrable
Securities, including any forward contract, equity swap, put or call, put or
call equivalent position, collar, non-recourse loan, sale of exchangeable
security or similar transaction. For the avoidance of doubt the following
transactions shall be deemed to be Hedging Transactions

(i) transactions by an Initiating Holder in which a Hedging Counterparty engages
in short sales of Registrable Securities pursuant to a Prospectus and may use
Registrable Securities to close out its short position;

(ii) transactions pursuant to an Initiating Holder sells short Registrable
Securities pursuant to a Prospectus and delivers Registrable Securities to close
out its short position;

(iii) transactions by an Initiating Holder in which the Initiating Holder
delivers, in a transaction exempt from registration under the Securities Act,
Registrable Securities to the Hedging Counterparty who will then publicly resell
or otherwise transfer such Registrable Securities pursuant to a Prospectus or an
exemption from registration under the Securities Act; and

(iv) a loan or pledge of Registrable Securities to a Hedging Counterparty who
may then become a selling stockholder and sell the loaned shares or, in an event
of default in the case of a pledge, sell the pledged shares, in each case, in a
public transaction pursuant to a Prospectus.

“Holder” has the meaning set forth in the preamble. A Person shall cease to be a
Holder hereunder at such time as it ceases to hold any Registrable Securities.

“Holders of a Majority of Included Registrable Securities” means Holders of a
majority of the Registrable Securities included in the Registration Statement or
public offering.

“Indemnified Persons” has the meaning set forth in Section 6(a).

 

3



--------------------------------------------------------------------------------

“Initial Holders” has the meaning set forth in the preamble.

“Initial Public Offering” means the initial public underwritten offering of
Common Stock of the Company or any corporate successor to the Company by way of
conversion, or parent of the Company, or any of their respective Subsidiaries,
pursuant to a registration statement effective under the Securities Act after
the Effective Date.

“Initiating Holders” has the meaning set forth in Section 2(b)(i).

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 promulgated under the Securities Act, relating to an offer
of the Registrable Securities.

“Losses” has the meaning set forth in Section 6(a).

“Maximum Offering Size” has the meaning set forth in Section 2(a)(iv).

“Notes” means the $40 million of 13.5% Convertible Senior Secured Second Lien
Notes of the Company issued pursuant to the indenture, dated the date hereof,
among the Company, the guarantors named therein, and Wilmington Trust, National
Association, as trustee.

“Notes Holders” means, collectively, each person that is a “Holder” (as defined
in the Notes Registration Rights Agreement) as of the relevant determination
date.

“Notes Registration Rights Agreement” means that certain registration rights
agreement (including all exhibits thereto and as may be amended, supplemented or
amended and restated from time to time in accordance with the terms thereof),
made and entered into as of the date hereof, by and among the Company and the
persons to whom the Notes are issued on the date hereof.

“Other Registrable Securities” means (i) Company Common Stock (including those
held as a result of, or issuable upon, the conversion or exercise of Common
Stock Equivalents), (ii) any securities issued or issuable with respect to, on
account of or in exchange for Company Common Stock, whether by stock split,
stock dividend, recapitalization, merger, consolidation or other reorganization,
charter amendment or otherwise and (iii) any options, warrants or other rights
to acquire, and any securities received as a dividend or distribution in respect
of, any of the securities described in clauses (i) and (ii) above, in each case
held by any other Person who has rights to participate in any offering of
securities by the Company pursuant to a registration rights agreement or other
similar arrangement with the Company or any direct or indirect parent of the
Company relating to the Company Common Stock (which shall not include this
Agreement).

“Parties” has the meaning set forth in the preamble.

“Permitted Assignee” shall mean any (a) Affiliate of any Holder that acquires
Registrable Securities from such Holder or its Affiliates, or (b) other Person
who acquires any Registrable Securities (in a transaction other than a public
offering) of any Holder or Holders pursuant to Section 8(g) and who is
designated as a Permitted Assignee by such Holder in a written notice to
Company; provided, however, that the rights of any Person designated as a
Permitted Assignee referred to in the foregoing clause (b) shall be limited if,
and to the extent, provided in such written notice to the Company.

 

4



--------------------------------------------------------------------------------

“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.

“Piggyback Eligible Holders” has the meaning set forth in Section 2(c)(i).

“Piggyback Notice” has the meaning set forth in Section 2(c)(i).

“Piggyback Registration” has the meaning set forth in Section 2(c)(i).

“Piggyback Registration Statement” has the meaning set forth in Section 2(c)(i).

“Piggyback Request” has the meaning set forth in Section 2(c)(i).

“Plan” means the First Amended Joint Plan of Reorganization of the Company and
its debtor subsidiary under chapter 11 of Title 11 of the United States Code.

“Pro Rata Share” of a Holder means a fraction, the numerator of which is the
number of Registrable Securities held by such Holder and the denominator of
which is the total amount of outstanding Registrable Securities held by the
Holders.

“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or known to the Company to be threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A), all amendments and supplements to the Prospectus, including
post-effective amendments, all material incorporated by reference or deemed to
be incorporated by reference in such Prospectus and any Issuer Free Writing
Prospectus.

“Registrable Securities” means (i) any Company Common Stock (including those
held as a result of, or issuable upon, the conversion or exercise of Common
Stock Equivalents), (ii) any securities issued or issuable, directly or
indirectly, with respect to, on account of or in exchange for Company Common
Stock, whether by stock split, stock dividend, recapitalization, merger,
consolidation or other reorganization, charter amendment or otherwise and
(iii) any options, warrants or other rights to acquire, and any securities
received as a dividend or distribution in respect of, any of the securities
described in clauses (i) and (ii) above, in each case that are held by the
Holders and their Affiliates or any transferee or assignee of any Holder or its
Affiliates after giving effect to a transfer made in compliance with
Section 8(g), all of which securities are subject to the rights provided herein
until such rights terminate pursuant to the provisions of this Agreement. As to
any particular Registrable Securities, such securities shall not be Registrable
Securities when (i) a Registration Statement registering such Registrable
Securities under the Securities Act has been declared effective and such
Registrable Securities have been sold,

 

5



--------------------------------------------------------------------------------

transferred or otherwise disposed of by the Holder thereof pursuant to such
effective Registration Statement, (ii) such Registrable Securities are sold,
transferred or otherwise disposed of pursuant to Rule 144, (iii) such securities
are otherwise transferred and thereafter such securities may be resold without
subsequent registration under the Securities Act or (iv) such securities cease
to be outstanding.

“Registration Expenses” has the meaning set forth in Section 5.

“Registration Statement” means a registration statement of the Company filed
with or to be filed with the Commission under the Securities Act and other
applicable law, including an Automatic Shelf Registration Statement, and
including any Prospectus, amendments and supplements to each such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, limited partners, general partners, shareholders,
subsidiaries, managed accounts or funds, managers, management company,
investment manager, affiliates, principals, employees, agents, investment
bankers, attorneys, accountants, advisors, consultants, fund advisors, financial
advisor and other professionals of such Person, in each case, in such capacity,
serving on or after the date of this Agreement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 430A” means Rule 430A promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Seasoned Issuer” means an issuer eligible to use a registration statement on
Form S-3 under the Securities Act and who is not an “ineligible issuer” as
defined in Rule 405.

 

6



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities not
included within the definition of Registration Expenses.

“Shelf Period” has the meaning set forth in Section 2(a)(i).

“Shelf Public Offering Requesting Holder” has the meaning set forth in Section
2(a)(ii).

“Shelf Registration” means the registration of an offering of Registrable
Securities on a Form S-1 Shelf or a Form S-3 Shelf, as applicable, on a delayed
or continuous basis under Rule 415, pursuant to Section 2(a)(i).

“Shelf Registration Statement” has the meaning set forth in Section 2(a)(i).

“Shelf Takedown Notice” has the meaning set forth in Section 2(a)(iii).

“Subsidiary” means, when used with respect to any Person, any corporation or
other entity, whether incorporated or unincorporated, (a) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting interests in
such partnership) or (b) at least a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other entity is directly or indirectly owned or
controlled by such Person or by any one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries.

“Suspension Period” has the meaning set forth in Section 2(e).

“Ten Percent Holder” means a holder, who together with its Affiliates,
beneficially owns 10% or more of the outstanding shares of Company Common Stock
as of the date of determination. Any rights provided to a Ten Percent Holder
under this Agreement shall apply and be available to a Ten Percent Holder only
for so long as such holder is a Ten Percent Holder as of the date of
determination.

“Trading Market” means the principal national securities exchange in the United
States on which Registrable Securities are (or are to be) listed.

“Transaction Documents” means, collectively, this Agreement and any and all
other agreements or instruments provided for in this Agreement to be executed
and delivered by the Parties in connection with the transactions contemplated
hereby.

“Underwritten Shelf Takedown” has the meaning set forth in Section 2(a)(ii).

“Warrant Holders” means, collectively, each person that is a “Holder” (as
defined in the Warrant Registration Rights Agreement) as of the relevant
determination date.

 

7



--------------------------------------------------------------------------------

“Warrant Registration Rights Agreement” means that certain registration rights
agreement (including all exhibits thereto and as may be amended, supplemented or
amended and restated from time to time in accordance with the terms thereof,
made and entered into as of the date hereof, by and among the Company and the
persons to whom certain warrants were issued by the Company on the date hereof
in connection with the sale of the Notes.

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405 and
which (i) is a “well-known seasoned issuer” under paragraph (1)(i)(A) of such
definition or (ii) is a “well-known seasoned issuer” under paragraph (1)(i)(B)
of such definition and is also a Seasoned Issuer.

“WKSI Date” has the meaning set forth in Section 2(a)(vii).

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Sections, paragraphs and clauses refer to Sections, paragraphs
and clauses of this Agreement; (c) the terms “include,” “includes,” “including”
or words of like import shall be deemed to be followed by the words “without
limitation”; (d) the terms “hereof,” “herein” or “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(e) unless the context otherwise requires, the term “or” is not exclusive and
shall have the inclusive meaning of “and/or”; (f) defined terms herein will
apply equally to both the singular and plural forms and derivative forms of
defined terms will have correlative meanings; (g) references to any law or
statute shall be deemed to refer to such law or statute as amended or
supplemented from time to time and shall include all rules and regulations and
forms promulgated thereunder, and references to any law, rule, form or statute
shall be construed as including any legal and statutory provisions, rules or
forms consolidating, amending, succeeding or replacing the applicable law, rule,
form or statute; (h) references to any Person include such Person’s successors
and permitted assigns; and (i) references to “days” are to calendar days unless
otherwise indicated.

 

2. Registration.

(a) Shelf Registration.

(i) Filing of Shelf Registration Statement. As soon as reasonably practicable
after the Effective Date, and in any event not later than sixty (60) days after
the Effective Date, the Company shall file a Registration Statement for a Shelf
Registration on Form S-3 covering the resale of all of the Registrable
Securities held by the Initial Holders (and any additional Holder that the
Company has received notice of) on a delayed or continuous basis (the “Form S-3
Shelf”). If the Company is not a Seasoned Issuer or WKSI at the time of filing,
the Company shall file such Registration Statement for a Shelf Registration on
Form S-1 (the “Form S-1 Shelf” and, together with the Form S-3 Shelf, the “Shelf
Registration Statement”). In the event that the Company files such Shelf
Registration Statement on a Form S-1 Shelf and thereafter becomes eligible to
file such Shelf Registration Statement on Form S-3, the Company shall use its
commercially reasonable efforts to convert the Form S-1 Shelf to a Form S-3
Shelf (which shall be an Automatic Shelf Registration Statement if the Company
is a WKSI) as soon as practicable after the Company becomes so eligible. Subject
to the terms of this

 

8



--------------------------------------------------------------------------------

Agreement, including any applicable Suspension Period, the Company shall use its
commercially reasonable efforts to cause the Shelf Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof, but in any event (x) no later than the fifteenth (15th) calendar
day following the filing of the Shelf Registration Statement in the event of no
“review” by the Commission, (y) no later than the forty-fifth (45th) calendar
day following the filing of the Shelf Registration Statement in the event of
“limited review” by the Commission, or (z) in the event of a “review” by the
Commission, no later than the sixtieth (60th) calendar day following the filing
of the Shelf Registration Statement, and shall use its commercially reasonable
efforts to keep such Shelf Registration Statement continuously effective under
the Securities Act until the date that all Registrable Securities covered by
such Registration Statement are no longer Registrable Securities, including, to
the extent a Form S-1 Shelf was converted to a Form S-3 Shelf and the Company
thereafter became ineligible to use Form S-3, by filing a Form S-1 Shelf not
later than twenty (20) Business Days after the date of such ineligibility and
using its commercially reasonable efforts to have such Registration Statement
declared effective as promptly as practicable (but in no event more than thirty
(30) days after the date of such filing) (the period during which the Company
shall use its commercially reasonable efforts to keep the Shelf Registration
Statement continuously effective under the Securities Act in accordance with
this clause (i), the “Shelf Period”). The Company shall notify the Holders named
in the Shelf Registration Statement via facsimile or by e-mail of the
effectiveness of a Shelf Registration Statement on the same Business Day that
the Company telephonically confirms effectiveness with the Commission. The
Company shall file a final Prospectus with the Commission to the extent required
by Rule 424. The “Plan of Distribution” section of such Shelf Registration
Statement shall provide for all permitted means of disposition of Registrable
Securities, including firm-commitment underwritten public offerings, Alternative
Transactions, agented transactions, sales directly into the market, purchases or
sales by brokers and sales not involving a public offering and shall be
substantially in the form provided on Exhibit A hereto.

(ii) Underwritten Shelf Takedown. At any time during the Shelf Period (subject
to any Suspension Period), any one or more Initial Holders or Affiliated Holders
of Registrable Securities (such Holder, a “Shelf Public Offering Requesting
Holder”) may request to sell all or any portion of their Registrable Securities
in an underwritten offering that is registered pursuant to the Shelf
Registration Statement (each, an “Underwritten Shelf Takedown” which term shall
not include an Alternative Transaction); provided, that, and subject to Section
2(a)(v) below, the Company shall not be obligated to effect (x) more than three
(3) underwritten Shelf Takedowns in any 12-month period for all Initial Holders
and (y) any Underwritten Shelf Takedown if the aggregate proceeds expected to be
received from the sale of the Registrable Securities requested to be sold in
such Underwritten Shelf Takedown, in the good faith judgment of the managing
underwriter(s) therefor, is less than $20 million.

(iii) Notice of Underwritten Shelf Takedown. All requests for Underwritten Shelf
Takedowns shall be made by giving written notice to the Company (the “Shelf
Takedown Notice”). Each Shelf Takedown Notice shall specify the class or series
and the approximate number of Registrable Securities to be sold in the
Underwritten Shelf

 

9



--------------------------------------------------------------------------------

Takedown and the expected price range (net of underwriting discounts and
commissions) of such Underwritten Shelf Takedown. Subject to Section 3 below,
within three (3) days after receipt of any Shelf Takedown Notice, the Company
shall give written notice of such requested Underwritten Shelf Takedown (which
notice shall state the material terms of such proposed Underwritten Shelf
Takedown, to the extent known, as well as the identity of the Shelf Public
Offering Requesting Holder) to all other Holders of Registrable Securities (the
“Company Notice”) and, subject to the provisions of Section 2(a)(iv) and
Section 3 below, shall include in such Underwritten Shelf Takedown all
Registrable Securities of the same class or series as the Registrable Securities
originally requested to be sold by the Shelf Public Offering Requesting Holder
with respect to which the Company has received written requests for inclusion
therein within five (5) Business Days after giving the Company Notice; provided,
that any such Registrable Securities shall be sold subject to the same terms as
are applicable to the Registrable Securities the Shelf Public Offering
Requesting Holder is requesting to sell.

(iv) Priority of Registrable Shares. If the managing underwriters for such
Underwritten Shelf Takedown advise the Company and the Holders of Registrable
Securities proposed to be included in such Underwritten Shelf Takedown that in
their reasonable view the number of Registrable Securities proposed to be
included in such Underwritten Shelf Takedown exceeds the number of Registrable
Securities which can be sold in an orderly manner in such offering within a
price range acceptable to the Holders of a Majority of Included Registrable
Securities requested to be included in the underwritten offering (the “Maximum
Offering Size”), then the Company shall so advise all Holders of Registrable
Securities proposed to be included in such Underwritten Shelf Takedown, and
shall include in such Underwritten Shelf Takedown the number of Registrable
Securities which can be so sold in the following order of priority, up to the
Maximum Offering Size: (A) first, the Registrable Securities requested to be
included in such Underwritten Shelf Takedown by the Shelf Public Offering
Requesting Holders, (B) second, and only if all the securities referred to in
clause (A) have been included in such registration, the Registrable Securities
requested to be included in such Underwritten Shelf Takedown by the remaining
Holders of such Registrable Securities and Other Registrable Securities
requested to be included in such underwritten offering by any Notes Holder
and/or Warrant Holder entitled to participate in such Underwritten Shelf
Takedown, allocated, if necessary for the offering not to exceed the Maximum
Offering Size, pro rata on the basis of the number of Registrable Securities and
Other Registrable Securities requested to be included therein by each such
Holder, Notes Holder and/or Warrant Holder, (C) third, and only if all
securities referred to in clauses (A) and (B) have been included in such
registration, any securities requested to be included in such Underwritten Shelf
Takedown by the Company, and (D) fourth, and only if all securities referred to
in clauses (A), (B) and (C) have been included in such registration, any Other
Registrable Securities held by Persons other than Notes Holders and/or Warrant
Holders requested to be included in such Underwritten Shelf Takedown to the
extent permitted hereunder, allocated, if necessary for the offering not to
exceed the Maximum Offering Size, pro rata among the respective holders of such
Other Registrable Securities on the basis of the number of securities requested
to be included therein by each such holder.

 

10



--------------------------------------------------------------------------------

(v) Selection of Bankers and Counsel. The Holders of a Majority of Included
Registrable Securities requested to be included in an Underwritten Shelf
Takedown shall have the right to select the investment banker(s) and manager(s)
to administer the offering (which shall consist of one (1) or more reputable
nationally recognized investment banks) and one (1) firm of legal counsel to
represent all of the Holders (along with any reasonably necessary local
counsel), in connection with such Underwritten Shelf Takedown; provided, that
the Company shall select such investment banker(s), manager(s) and counsel
(including local counsel) if such Holders of such Majority of Registrable
Securities cannot so agree on the same within a reasonable time period.

(vi) Withdrawal from Registration. Any Holder whose Registrable Securities were
to be included in any such registration pursuant to Section 2(a)(ii) may elect
to withdraw any or all of its Registrable Securities therefrom, without
prejudice to the rights of any such Holder or Holders to include Registrable
Securities in any future registration (or registrations), by written notice to
the Company delivered on or prior to the effective date of the relevant
Underwritten Shelf Takedown.

(vii) WKSI Filing. Upon the Company first becoming a WKSI (the “WKSI Date”),
(A) the Company shall give written notice to all of the Holders who hold
Registrable Securities as promptly as practicable but in no event later than ten
(10) Business Days thereafter, and such notice shall describe, in reasonable
detail, the basis on which the Company has become a WKSI, and (B) the Company
shall, in accordance with the following sentence, register, under an Automatic
Shelf Registration Statement, the sale of all outstanding Registrable Securities
in accordance with the terms of this Agreement. The Company shall use its
commercially reasonable efforts to file such Automatic Shelf Registration
Statement as promptly as practicable, but in no event later than twenty
(20) days after the WKSI Date, and to cause such Automatic Shelf Registration
Statement to remain effective thereafter until there are no longer any
Registrable Securities; provided, that, the failure of the Company to remain a
WKSI after the filing of such Automatic Shelf Registration Statement shall not
be deemed to be a breach of its obligations hereunder. The Company shall give
written notice of filing such Registration Statement to all of the Holders who
hold Registrable Securities as promptly as practicable thereafter. At any time
after the filing of an Automatic Shelf Registration Statement by the Company, if
it is reasonably likely that the Company will no longer be a WKSI (the
“Determination Date”), as promptly as practicable but in no event later than ten
(10) days after such Determination Date, the Company shall give written notice
thereof to all of the Holders and as promptly as practicable but in no event
later than ten (10) days after such Determination Date file a Form S-3 Shelf,
unless the Company is not then eligible to use Form S-3, in which case it shall
use Form S-1 Shelf (or a post-effective amendment converting the Automatic Shelf
Registration Statement to an appropriate form), covering all Registrable
Securities, and use its commercially reasonable efforts to have such
Registration Statement declared effective as promptly as practicable (but in no
event more than (x) the fifteenth (15th) calendar day following the filing of
the Registration Statement in the event of no “review” by the Commission, (y)
the forty-fifth (45th) calendar day following the filing of the Registration
Statement in the event of “limited review” by the Commission, or (z) in the
event of a “review” by the Commission, the seventy-fifth (75th) calendar day
following filing of the Registration

 

11



--------------------------------------------------------------------------------

Statement) after the date the Automatic Shelf Registration Statement is no
longer useable by the Holders to sell their Registrable Securities, and keep
such Registration Statement continuously effective under the Securities Act
until there are no longer any Registrable Securities.

(viii) Adding Holders to Registration Statement. After the Registration
Statement with respect to a Shelf Registration is declared effective but subject
to the Suspension Period, upon written request by one or more Holders (which
written request shall specify the amount of such Holders’ Registrable Securities
to be registered), the Company shall, as promptly as practicable after receiving
such request, (i) if it is a Seasoned Issuer or a WKSI, or if such Registration
Statement is an Automatic Shelf Registration Statement, file a prospectus
supplement to include such Holders as selling stockholders in such Registration
Statement or (ii) if it is not a Seasoned Issuer or a WKSI, file a
post-effective amendment to the Registration Statement to include such Holders
in such Shelf Registration and use commercially reasonable efforts to have such
post-effective amendment declared effective.

(b) Demand Registration.

(i) Demand Registration Statement. Subject to the terms and conditions of this
Agreement (including Section 2(b)(iii)), at any time and from time to time after
the Effective Date, upon written notice to the Company (a “Demand Notice”)
delivered by a Holder that is an Initial Holder or Affiliated Holder or is at
the time a Ten Percent Holder (such Person or Persons, the “Initiating Holder”)
at any time requesting that the Company effect the registration (including an
Initial Public Offering) (a “Demand Registration”) under the Securities Act
(other than pursuant to a registration statement on Form S-4 or Form S-8 or any
similar or successor form under the Securities Act) of any or all of the
Registrable Securities held by such Holder, the Company shall promptly (but in
any event, not later than five (5) Business Days following the Company’s receipt
of such Demand Notice) give written notice of the receipt of such Demand Notice
to all other Holders that, to its knowledge, hold Registrable Securities (each,
a “Demand Eligible Holder”). The Company shall promptly file the appropriate
Registration Statement (the “Demand Registration Statement”) and use its
commercially reasonable efforts to effect, at the earliest practicable date, the
registration under the Securities Act and under the applicable state securities
laws of (1) the Registrable Securities which the Company has been so requested
to register by the Initiating Holders in the Demand Notice, (2) all other
Registrable Securities of the same class or series as those requested to be
registered by the Initiating Holder which the Company has been requested to
register by the Demand Eligible Holders by written request (the “Demand Eligible
Holder Request”) given to the Company within ten (10) Business Days after the
giving of such written notice by the Company, and (3) any Registrable Securities
to be offered and sold by the Company, in each case subject to Section 2(b)(v),
all to the extent required to permit the disposition (in accordance with the
intended methods of disposition) of the Registrable Securities to be so
registered. The Holders’ rights to request a Demand Registration set forth in
this Section 2(b) shall not be exercisable at any time if the Company (i) (x) is
not in violation of its obligations to file a Shelf Registration Statement
pursuant to Section 2(a) or (y) has a currently effective Shelf Registration
Statement covering all Registrable Securities in accordance with Section 2(a),
and (ii) has otherwise complied with its obligations pursuant to this Agreement.

 

12



--------------------------------------------------------------------------------

(ii) Demand Registration Using Form S-3. The Company shall effect any requested
Demand Registration using a registration statement on Form S-3 whenever the
Company is a Seasoned Issuer or a WKSI, and shall use an Automatic Shelf
Registration Statement if it is a WKSI. Subject to the terms and conditions of
this Agreement (including Section 2(b)(iii)), for so long as the Company remains
a Seasoned Issuer or a WKSI, each Initial Holder and Affiliated Holder shall
have the right to two (2) Demand Registrations using Form S-3, which shall not
constitute a Demand Registration for purposes of determining the number of
Demand Registrations limited under Section 2(b)(iii) below.

(iii) Other Demand Registrations. The Company shall only be required to
(1) effect three (3) Demand Registrations in any six-month period, and
(2) comply with a request for a Demand Registration if the aggregate gross
proceeds expected to be received from the sale of the Registrable Securities
requested to be included in such Demand Registration exceeds $20 million.

(iv) Effectiveness of Demand Registration Statement. The Company shall use its
commercially reasonable efforts to have the Demand Registration Statement
declared effective by the Commission and keep the Demand Registration Statement
continuously effective under the Securities Act for the period of time necessary
for the underwriters or Holders to sell all the Registrable Securities covered
by such Demand Registration Statement or such shorter period which will
terminate when all Registrable Securities covered by such Demand Registration
Statement have been sold pursuant thereto (including, if necessary, by filing
with the Commission a post-effective amendment or a supplement to the Demand
Registration Statement or the related Prospectus or any document incorporated
therein by reference or by filing any other required document or otherwise
supplementing or amending the Demand Registration Statement, if required by the
rules, regulations or instructions applicable to the registration form used by
the Company for such Demand Registration Statement or by the Securities Act, any
state securities or “blue sky” laws, or any other rules and regulations
thereunder) (the “Effectiveness Period”). A Demand Registration requested
pursuant to this Section 2(b) shall not be deemed to have been effected (A) if
the Registration Statement is withdrawn without becoming effective, (B) if the
Registration Statement does not remain effective in compliance with the
provisions of the Securities Act and the laws of any state or other jurisdiction
applicable to the disposition of the Registrable Securities covered by such
Registration Statement for the Effectiveness Period, (C) if, after it has become
effective, such Registration Statement is subject to any stop order, injunction
or other order or requirement of the Commission or other governmental or
regulatory agency or court for any reason other than a violation of applicable
law solely by any selling Holder and has not thereafter become effective, (D) in
the event of an underwritten offering, if the conditions to closing specified in
the underwriting agreement entered into in connection with such registration are
not satisfied or waived, (E) if the Company does not include in the applicable
Registration Statement any Registrable Securities held by a Holder that is
required by the terms hereof to be included in such Registration Statement, (F)
if the

 

13



--------------------------------------------------------------------------------

Initiating Holders and Demand Eligible Holders have not been able to sell at
least 75% of the Registrable Securities that they have requested to sell in the
Demand Notice or Demand Eligible Holder Request or (G) if the number of
Registrable Securities included on the applicable Registration Statement is
reduced in accordance with Section 2(b)(v) such that less than 66 2/3% of the
Registrable Securities of the Initiating Holders sought to be included in such
registration are included.

(v) Priority of Registration. Notwithstanding any other provision of this
Section 2(b), if (A) the Initiating Holders intend to distribute the Registrable
Securities covered by a Demand Registration by means of an underwritten offering
and (B) the managing underwriters advise the Company and the Initiating Holders
that in their reasonable view, the number of Registrable Securities proposed to
be included in such offering (including Registrable Securities requested by
Holders to be included in such offering and any securities that the Company or
any other Person proposes to be included that are not Registrable Securities)
exceeds the Maximum Offering Size, then the Company shall so advise all
Initiating Holders and Demand Eligible Holders with Registrable Securities
proposed to be included in such underwritten offering, and shall include in such
offering the number of Registrable Securities which can be so sold in the
following order of priority, up to the Maximum Offering Size: (1) first, the
Registrable Securities requested to be included in such underwritten offering by
the Initiating Holders, (2) second, and only if all the securities referred to
in clause (1) have been included in such registration, the Registrable
Securities requested to be included in such underwritten offering by the Demand
Eligible Holders and Other Registrable Securities requested to be included in
such underwritten offering by any Notes Holder and/or Warrant Holder entitled to
participate in such underwritten offering, allocated, if necessary for the
offering not to exceed the Maximum Offering Size, pro rata on the basis of the
number of Registrable Securities and Other Registrable Securities requested to
be included therein by each such Demand Eligible Holder, Notes Holder and/or
Warrant Holder, (3) third, and only if all the securities referred to in clauses
(1) and (2) have been included in such registration, any securities proposed to
be registered by the Company, and (4) fourth, and only if all the securities
referred to in clauses (1), (2) and (3) have been included in such registration,
any Other Registrable Securities held by Persons other than Notes Holders and/or
Warrant Holders requested to be included in such underwritten offering to the
extent permitted hereunder, allocated, if necessary for the offering not to
exceed the Maximum Offering Size, pro rata among the respective holders of such
Other Registrable Securities on the basis of the number of securities requested
to be included therein by each such holder.

(vi) Underwritten Demand Registration. The determination of whether any offering
of Registrable Securities pursuant to a Demand Registration will be an
underwritten offering shall be made in the sole discretion of the Holders of a
Majority of Included Registrable Securities included in such underwritten
offering, and such Holders of a Majority of Included Registrable Securities
included in such underwritten offering shall also have the right to
(A) determine the plan of distribution, including the price at which the
Registrable Securities are to be sold and the underwriting commissions,
discounts and fees, and (B) select the investment banker(s) and manager(s) to
administer the offering (which shall consist of one (1) or more reputable
nationally recognized

 

14



--------------------------------------------------------------------------------

investment banks and one (1) firm of legal counsel to represent all of the
Holders (along with any reasonably necessary local counsel), in connection with
such Demand Registration; provided, that the Company shall select such
investment banker(s), manager(s) and counsel (including local counsel) if the
Holders of such Majority of Registrable Securities cannot so agree on the same
within a reasonable time period.

(vii) Withdrawal of Registrable Securities. Any Holder whose Registrable
Securities were to be included in any such registration pursuant to Section 2(b)
may elect to withdraw any or all of its Registrable Securities therefrom,
without prejudice to the rights of any such Holder or Holders to include
Registrable Securities in any future registration (or registrations), by written
notice to the Company delivered on or prior to the effective date of the
relevant Demand Registration Statement.

(c) Piggyback Registration.

(i) Registration Statement on behalf of the Company. If at any time the Company
proposes to file a Registration Statement, other than pursuant to a Shelf
Registration under Section 2(a) or any Demand Registration under Section 2(b),
to register any of its equity securities or Common Stock Equivalents (whether in
connection with a public offering of Company Common Stock by the Company, a
public offering of Company Common Stock by stockholders other than Holders, or
both, but excluding an offering relating solely to an employee benefit plan, an
offering relating to a transaction on Form S-4, a rights offering or an offering
on any form of Registration Statement that does not permit secondary sales) (a
“Piggyback Registration Statement”), the Company shall give prompt written
notice (the “Piggyback Notice”) to all Holders that, to its knowledge, hold
Registrable Securities (collectively, the “Piggyback Eligible Holders”) of the
Company’s intention to file a Piggyback Registration Statement reasonably in
advance of (and in any event at least ten (10) Business Days before) the
anticipated filing date of such Piggyback Registration Statement. The Piggyback
Notice shall offer the Piggyback Eligible Holders the opportunity to include for
registration in such Piggyback Registration Statement the number of Registrable
Securities of the same class and series as those proposed to be registered as
they may request, subject to Section 2(c)(ii) (a “Piggyback Registration”).
Subject to Section 2(c)(ii), the Company shall use its commercially reasonable
efforts to include in each such Piggyback Registration such Registrable
Securities for which the Company has received written requests (each, a
“Piggyback Request”) from Piggyback Eligible Holders within five (5) Business
Days after giving the Piggyback Notice. If a Piggyback Eligible Holder decides
not to include all of its Registrable Securities in any Piggyback Registration
Statement thereafter filed by the Company, such Piggyback Eligible Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent Piggyback Registration Statements or Registration Statements as
may be filed by the Company with respect to offerings of Registrable Securities,
all upon the terms and conditions set forth herein. The Company shall use its
commercially reasonable efforts to effect the registration under the Securities
Act of all Registrable Securities which the Company has been so requested to
register pursuant to the Piggyback Requests, to the extent required to permit
the disposition of the Registrable Securities so requested to be registered.

 

15



--------------------------------------------------------------------------------

(ii) Priority of Registration. If the Piggyback Registration under which the
Company gives notice pursuant to Section 2(c)(i) is an underwritten offering,
and the managing underwriter or managing underwriters of such offering advise
the Company and the Piggyback Eligible Holders that, in their reasonable view,
the amount of securities requested to be included in such registration
(including Registrable Securities requested by the Piggyback Eligible Holders to
be included in such offering and any securities that the Company or any other
Person proposes to be included that are not Registrable Securities) exceeds the
Maximum Offering Size (which, for the purposes of a Piggyback Registration shall
be within a price range acceptable to the Company), then the Company shall so
advise all Piggyback Eligible Holders with Registrable Securities proposed to be
included in such Piggyback Registration, and shall include in such offering the
number which can be so sold in the following order of priority, up to the
Maximum Offering Size: (A) in the case of a Company initiated registration,
(1) first, the securities that the Company proposes to sell, (2) second, and
only if all the securities referred to in clause (1) have been included in such
registration, the Registrable Securities requested to be included in such
Piggyback Registration and any Other Registrable Securities requested to be
included in such Piggyback Registration by Notes Holders and/or Warrant Holders
entitled to participate therein, allocated, if necessary for the offering not to
exceed the Maximum Offering Size, pro rata among the Piggyback Eligible Holders,
Notes Holders and Warrant Holders on the basis of the number of securities
requested to be included therein by each such holder, (3) third, and only if all
the securities referred to in clauses (1) and (2) have been included in such
registration, any Other Registrable Securities held by Persons other than the
Notes Holders and/or Warrant Holders requested to be included in such Piggyback
Registration, allocated, if necessary for the offering not to exceed the Maximum
Offering Size, pro rata among the holders thereof on the basis of the number of
securities requested to be included therein by each such holder and (B) in the
case of a non-Company initiated registration, (1) first, the securities
requested to be included in such offering by the holders of the Company’s
securities initiating such registration, up to the Maximum Offering Size,
(2) second, and only if all the securities referred to in clause (1) have been
included in such registration, the Registrable Securities requested to be
included in such Piggyback Registration and any Other Registrable Securities
requested to be included in such Piggyback Registration by Notes Holders and/or
Warrant Holders entitled to participate therein, allocated, if necessary for the
offering not to exceed the Maximum Offering Size, pro rata among such holders on
the basis of the number of securities requested to be included therein by each
such holder, (3) third, and only if all the securities referred to in clauses
(1) and (2) have been included in such registration, any securities requested to
be included in such Piggyback Registration by the Company, and (4) fourth, and
only if all the securities referred to in clauses (1), (2) and (3) have been
included in such registration, any Other Registrable Securities held by Persons
other than Notes Holders and/or Warrant Holders requested to be included in such
offering to the extent permitted hereunder, allocated, if necessary for the
offering not to exceed the Maximum Offering Size, pro rata among the respective
holders of such Other Registrable Securities on the basis of the number of
securities requested to be included therein by each such holder. All Piggyback
Eligible Holders requesting to be included in the Piggyback Registration must
sell their Registrable Securities to the underwriters selected as provided in
Section 2(c)(iv) on the

 

16



--------------------------------------------------------------------------------

same terms and conditions as apply to the Company or the holder that initiated
such registration. Promptly (and in any event within one (1) Business Day)
following receipt of notification by the Company from the managing underwriter
of a range of prices at which such Registrable Securities are likely to be sold,
the Company shall so advise each Piggyback Eligible Holder requesting
registration in such offering of such price. If any Piggyback Eligible Holder
disapproves of the terms of any such underwritten offering (including the price
offered by the underwriter(s) in such offering), such Piggyback Eligible Holder
may elect to withdraw any or all of its Registrable Securities therefrom,
without prejudice to the rights of any such Holder or Holders to include
Registrable Securities in any future Piggyback Registration or other
registration statement, by written notice to the Company and the managing
underwriter(s) delivered on or prior to the effective date of such Piggyback
Registration Statement. Any Registrable Securities withdrawn from such
underwritten offering shall be excluded and withdrawn from the registration. For
any Piggyback Eligible Holder that is a partnership, limited liability company,
corporation or other entity, the partners, members, stockholders, Subsidiaries,
parents and Affiliates of such Piggyback Eligible Holder, or the estates and
Family Members of any such partners/members and retired partners/members and any
trusts for the benefit of any of the foregoing Persons, shall be deemed to be a
single “Piggyback Eligible Holder,” and any pro rata reduction with respect to
such “Piggyback Eligible Holder” shall be based upon the aggregate amount of
securities carrying registration rights owned by all entities and individuals
included in such “Piggyback Eligible Holder,” as defined in this sentence.

(iii) Withdrawal from Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2(c)
prior to the effective date of such Registration Statement, whether or not any
Piggyback Eligible Holder has elected to include Registrable Securities in such
Registration Statement, without prejudice, however, to the right of the Holders
immediately to request that such registration be effected as a registration
under Section 2(b) to the extent permitted thereunder and subject to the terms
set forth therein. The Registration Expenses of such withdrawn registration
shall be borne by the Company in accordance with Section 4 hereof.

(iv) Selection of Bankers and Counsel. If a Piggyback Registration pursuant to
this Section 2(c) involves an underwritten offering, the Company shall have the
right, in consultation with the Holders of a Majority of Included Registrable
Securities included in such underwritten offering, to (A) determine the plan of
distribution, including the price at which the Registrable Securities are to be
sold and the underwriting commissions, discounts and fees and (B) select the
investment banker or bankers and managers to administer the offering, including
the lead managing underwriter or underwriters. Holders of a Majority of Included
Registrable Securities included in such underwritten offering shall have the
right to select one (1) firm of legal counsel to represent all of the Holders
(along with any reasonably necessary local counsel), in connection with such
Piggyback Registration; provided, that the Company shall select such counsel
(including local counsel) if the Holders of such Majority of Registrable
Securities cannot so agree on the same within a reasonable time period.

(v) Effect of Piggyback Registration. No registration effected under this
Section 2(c) shall relieve the Company of its obligations to effect any
registration of the offer and sale of Registrable Securities upon request under
Section 2(a) or Section 2(b) hereof and no registration effected pursuant to
this Section 2(c) shall be deemed to have been effected pursuant to Section 2(a)
or Section 2(b) hereof.

 

17



--------------------------------------------------------------------------------

(d) Notice Requirements. Any Demand Notice, Demand Eligible Holder Request,
Piggyback Request or Shelf Takedown Notice shall (i) specify the maximum number
or class or series of Registrable Securities intended to be offered and sold by
the Holder making the request, (ii) express such Holder’s bona fide intent to
offer up to such maximum number of Registrable Securities for distribution,
(iii) describe the nature or method of the proposed offer and sale of
Registrable Securities (to the extent applicable), and (iv) contain the
undertaking of such Holder to provide all such information and materials and
take all action as may reasonably be required in order to permit the Company to
comply with all applicable requirements in connection with the registration of
such Registrable Securities.

(e) Suspension Period. Notwithstanding any other provision of this Section 2,
the Company shall have the right but not the obligation to defer the filing of
(but not the preparation of), or suspend the use by the Holders of, any Demand
Registration or Shelf Registration for a period of up to forty-five (45) days
(i) if an event occurs as a result of which the Registration Statement and any
related Prospectus as then supplemented would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
at such time not misleading, or if it shall be necessary to amend the
Registration Statement, file a new registration statement or supplement any
related Prospectus to comply with the Securities Act or the Exchange Act or the
respective rules thereunder; (ii) if the Company is subject to any of its
customary suspension or blackout periods, for all or part of such period;
(iii) upon issuance by the Commission of a stop order suspending the
effectiveness of any Registration Statement with respect to Registrable
Securities or the initiation of Proceedings with respect to such Registration
Statement under Section 8(d) or 8(e) of the Securities Act; (iv) if the Company
believes that any such registration or offering (x) should not be undertaken
because it would reasonably be expected to materially interfere with any
material corporate development or plan or (y) would require the Company, under
applicable securities laws and other laws, to make disclosure of material
nonpublic information that would not otherwise be required to be disclosed at
that time and the Company believes in good faith that such disclosures at that
time would not be in the Company’s best interests; provided that this exception
(y) shall continue to apply only during the time that such material nonpublic
information has not been disclosed and remains material; (v) if the Company
elects at such time to offer Company Common Stock or other equity securities of
the Company to (x) fund a merger, third-party tender offer or other business
combination, acquisition of assets or similar transaction or (y) meet rating
agency and other capital funding requirements; (vi) if the Company is pursuing a
primary underwritten offering of Company Common Stock pursuant to a registration
statement; provided that the Holders shall have Piggyback Registration rights
with respect to such primary underwritten offering in accordance with and
subject to the restrictions set forth in Section 2(c); or (vii) if any other
material

 

18



--------------------------------------------------------------------------------

development would materially and adversely interfere with any such Demand
Registration or Shelf Registration (any such period, a “Suspension Period”);
provided, however, that in such event, the Initiating Holders will be entitled
to withdraw any request for a Demand Registration and, if such request is
withdrawn, such Demand Registration will not count as a Demand Registration as
the Company will pay all Registration Expenses in connection with such
registration, regardless of whether such registration is effected; and provided
further, that in no event shall the Company declare a Suspension Period more
than once in any twelve (12) month period or for more than an aggregate of forty
five (45) days in any twelve (12) month period. The Company shall give written
notice to the Holders of its declaration of a Suspension Period and of the
expiration of the relevant Suspension Period. If the filing of any Demand
Registration or Shelf Registration is suspended pursuant to this Section 2(e),
once the Suspension Period ends, the Initiating Holder may request a new Demand
Registration or a new Shelf Registration (neither such request shall be counted
as an additional Demand Registration for purposes of subclause (1) of
Section 2(b)(iii)).

(f) Required Information. The Company may require each Holder of Registrable
Securities as to which any Registration Statement is being filed or sale is
being effected to furnish to the Company such information regarding the
distribution of such securities and such other information relating to such
Holder and its ownership of Registrable Securities as the Company may from time
to time reasonably request in writing (provided that such information shall be
used only in connection with such registration) and the Company may exclude from
such registration or sale the Registrable Securities of any such Holder who
fails to furnish such information within a reasonable time after receiving such
request. Each Holder agrees to furnish such information to the Company and to
cooperate with the Company as reasonably necessary to enable the Company to
comply with the provisions of this Agreement.

(g) Other Registration Rights Agreements. Except as may otherwise by contained
in the Notes Registration Rights Agreement or the Warrant Registration Rights
Agreement (in each case as of, and as in effect on, the date hereof), the
Company has not entered into and, unless agreed in writing by each Holder on or
after the date of this Agreement, will not enter into, any agreement that (i) is
inconsistent with the rights granted to the Holders with respect to Registrable
Securities in this Agreement or otherwise conflicts with the provisions hereof
in any material respect or (ii) other than as set forth in this Agreement, would
allow any holder of Company Common Stock to include Company Common Stock or
Common Stock Equivalents in any Registration Statement filed by the Company on a
basis that is more favorable in any respect to the rights granted to the Holders
hereunder.

(h) Cessation of Registration Rights. All registration rights granted under this
Section 2 shall continue to be applicable with respect to any Holder until such
Holder no longer holds any Registrable Securities.

 

3.

Alternative Transactions. Notwithstanding anything to the contrary contained
herein, (A) no Holder shall be entitled to any piggyback right or to participate
as a Demand Eligible Holder under Section 2 in the event of an Alternative
Transaction (including

 

19



--------------------------------------------------------------------------------

  Alternative Transactions off of a Shelf Registration Statement or an Automatic
Shelf Registration Statement, or in connection with the registration of
Registrable Securities under an Automatic Shelf Registration Statement for
purposes of effectuating an Alternative Transaction; provided, that, any
registration with respect to an Alternative Transaction shall not constitute a
Demand Registration for purposes of determining the number of Demand
Registrations effected by the Company under Section 2(b)(ii) and (iii) above),
(B) no Holder, other than an Affiliated Holder, shall be permitted to request or
participate in an underwritten offering (including an Underwritten Shelf
Takedown) that is an Alternative Transaction, (C) an Affiliated Holder effecting
an underwritten offering (including an Underwritten Shelf Takedown) that is an
Alternative Transaction shall provide prompt notice (but in no event later than
twenty-four (24) hours consisting of Business Days prior to such Alternative
Transaction) to the Company and any other Affiliated Holder setting forth the
proposed timeline for such offering to permit participation by such other
Affiliated Holder in such offering, and such other Affiliated Holder shall be
entitled to participate in such offering so long as the participation of such
other Affiliated Holder does not materially delay the proposed timeline of such
Alternative Transaction specified in the notice.

 

4. Registration Procedures. The procedures to be followed by the Company and
each participating Holder to register the sale of Registrable Securities
pursuant to a Registration Statement in accordance with this Agreement, and the
respective rights and obligations of the Company and such Holders with respect
to the preparation, filing and effectiveness of such Registration Statement, are
as follows:

(a) The Company will (i) prepare and file a Registration Statement or a
prospectus supplement, as applicable, with the Commission (within the time
period specified in Section 2(a) or Section 2(b), as applicable, in the case of
a Shelf Registration, an Underwritten Shelf Takedown or a Demand Registration)
which Registration Statement (A) shall be on a form selected by the Company for
which the Company qualifies, (B) shall be available for the sale or exchange of
the Registrable Securities in accordance with the intended method or methods of
distribution, and (C) shall comply as to form in all material respects with the
requirements of the applicable form and include and/or incorporate by reference
all financial statements required by the Commission to be filed therewith,
(ii) use its commercially reasonable efforts to cause such Registration
Statement to become effective and remain effective for the periods provided
under Section 2(a) or Section 2(b), as applicable, in the case of a Shelf
Registration Statement or a Demand Registration Statement, (iii) use its
commercially reasonable efforts to prevent the occurrence of any event that
would cause a Registration Statement to contain a material misstatement or
omission or to be not effective and usable for resale of the Registrable
Securities registered pursuant thereto (during the period that such Registration
Statement is required to be effective as provided under Section 2(a) or
Section 2(b)), and (iv) cause each Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
such Registration Statement, amendment or supplement (x) to comply in all
material respects with any requirements of the Securities Act and the rules and
regulations of the Commission and (y) not to contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

 

20



--------------------------------------------------------------------------------

The Company will, (1) at least five (5) Business Days prior to the anticipated
filing of a Registration Statement or any related Prospectus or any amendment or
supplement thereto (including any documents incorporated by reference therein),
or before using any Issuer Free Writing Prospectus, furnish to such Holders, the
Holders’ counsel and the managing underwriter or underwriters of an underwritten
offering of Registrable Securities, if applicable, copies of all such documents
proposed to be filed, (2) use its commercially reasonable efforts to address in
each such document prior to being so filed with the Commission such comments as
such Holder, its counsel or underwriter reasonably shall propose within three
(3) Business Days of receipt of such copies by the Holders and (3) not file any
Registration Statement or any related Prospectus or any amendment or supplement
thereto containing information regarding a participating Holder to which a
participating Holder objects.

(b) The Company will as promptly as reasonably practicable (i) prepare and file
with the Commission such amendments, including post-effective amendments, and
supplements to each Registration Statement and the Prospectus used in connection
therewith as (A) may be reasonably requested by any Holder of Registrable
Securities covered by such Registration Statement necessary to permit such
Holder to sell in accordance with its intended method of distribution or (B) may
be necessary under applicable law to keep such Registration Statement
continuously effective with respect to the disposition of all Registrable
Securities covered thereby for the periods provided under Section 2(a) or
Section 2(b), as applicable, in accordance with the intended method of
distribution and, subject to the limitations contained in this Agreement,
prepare and file with the Commission such additional Registration Statements in
order to register for resale under the Securities Act all of the Registrable
Securities held by the Holders, (ii) cause the related Prospectus to be amended
or supplemented by any required prospectus supplement, and as so supplemented or
amended, to be filed pursuant to Rule 424, (iii) respond to any comments
received from the Commission with respect to each Registration Statement or
Prospectus or any amendment thereto, and (iv) as promptly as reasonably
practicable, provide such Holders true and complete copies of all correspondence
from and to the Commission relating to such Registration Statement or Prospectus
other than any comments that the Company determines in good faith would result
in the disclosure to such Holders of material non-public information concerning
the Company that is not already in the possession of such Holder.

(c) The Company will comply in all material respects with the provisions of the
Securities Act and the Exchange Act (including Regulation M under the Exchange
Act) with respect to each Registration Statement and the disposition of all
Registrable Securities covered by each Registration Statement.

(d) The Company will notify such Holders that, to its knowledge, hold
Registrable Securities and the managing underwriter or underwriters of an
underwritten offering of Registrable Securities, if applicable, as promptly as
reasonably practicable: (i)(A) when a Registration Statement, any pre-effective
amendment, any Prospectus or any prospectus supplement or post-effective
amendment to a Registration Statement or any free writing prospectus is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the

 

21



--------------------------------------------------------------------------------

Commission comments on such Registration Statement (in which case the Company
shall provide true and complete copies thereof and all written responses thereto
to each Holder, its counsel and each underwriter, if applicable, other than
information which the Company determines in good faith would constitute material
non-public information that is not already in the possession of such Holder);
and (C) with respect to each Registration Statement or any post-effective
amendment thereto, when the same has been declared effective; (ii) of any
request by the Commission or any other federal or state governmental or
regulatory authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information (whether before or after the
effective date of the Registration Statement) or any other correspondence with
the Commission or any such authority relating to, or which may affect, the
Registration Statement; (iii) of the issuance by the Commission or any other
governmental or regulatory authority of any stop order, injunction or other
order or requirement suspending the effectiveness of a Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) if, at any time, the representations and warranties of the Company
in any applicable underwriting agreement or similar agreement cease to be true
and correct in all material respects; or (vi) of the occurrence of any event
that makes any statement made in such Registration Statement or Prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or if, as a result of such event or the passage
of time, such Registration Statement, Prospectus or other documents requires
revisions so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading, or when any Issuer
Free Writing Prospectus includes information that may conflict with the
information contained in the Registration Statement or Prospectus, or if, for
any other reason, it shall be necessary during such time period to amend or
supplement such Registration Statement or Prospectus in order to comply with the
Securities Act, which shall correct such misstatement or omission or effect such
compliance.

(e) The Company will use its commercially reasonable efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any stop order or other
order suspending the effectiveness of a Registration Statement or the use of any
Prospectus, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment, or if any such order or
suspension is made effective during any Suspension Period, at the earliest
practicable moment after the Suspension Period is over.

(f) During the Effectiveness Period or the Shelf Period, as applicable, the
Company will furnish to each selling Holder and the managing underwriter or
underwriters of an underwritten offering of Registrable Securities, if
applicable, upon their request, without charge, at least one conformed copy of
each Registration Statement and each amendment

 

22



--------------------------------------------------------------------------------

thereto and all exhibits to the extent requested by such selling Holder or
underwriter (including those incorporated by reference) promptly after the
filing of such documents with the Commission.

(g) The Company will promptly deliver to each selling Holder and the managing
underwriter or underwriters of an underwritten offering of Registrable
Securities, if applicable, without charge, as many copies of each Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such selling Holder or underwriter may reasonably request
in order to facilitate the disposition of the Registrable Securities by such
selling Holder or underwriter. The Company consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders and any applicable underwriter in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

(h) The Company will use its commercially reasonable efforts to (i) register or
qualify the Registrable Securities covered by a Registration Statement, no later
than the time such Registration Statement is declared effective by the
Commission, under all applicable securities laws (including the “blue sky” laws)
of such jurisdictions each underwriter, if any, or any selling Holder shall
reasonably request; (ii) keep each such registration or qualification effective
during the period such Registration Statement is required to be kept effective
under the terms of this Agreement and (iii) do any and all other acts and things
which may be reasonably necessary or advisable to enable such underwriter, if
any, and each selling Holder to consummate the disposition in each such
jurisdiction of the Registrable Securities covered by such Registration
Statement; provided, however, that the Company will not be required to
(x) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (y) subject itself
to taxation in any such jurisdiction or (z) consent to general service of
process (other than service of process in connection with such registration or
qualification or any sale of Registrable Securities in connection therewith) in
any such jurisdiction.

(i) The Company will cooperate with the Holders and the managing underwriter, if
any, to facilitate the timely preparation and delivery of certificates or
book-entry statements representing Registrable Securities to be sold, which
certificates or book-entry statements shall be free of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as any such Holders or managing underwriter, as
applicable, may reasonably request and instruct any transfer agent and registrar
of Registrable Securities to release any stop transfer orders in respect
thereof. At the request of any Holder or the managing underwriter, if any, the
Company will promptly deliver or cause to be delivered an opinion or
instructions to the transfer agent in order to allow the Registrable Securities
to be sold from time to time free of all restrictive legends.

(j) Upon the occurrence of any event contemplated by Section 2(e)(i) or
Section 4(d)(vi), as promptly as reasonably practicable, the Company will
prepare a supplement or amendment, including a post-effective amendment, if
required by

 

23



--------------------------------------------------------------------------------

applicable law, to the affected Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference or to the applicable Issuer Free Writing Prospectus, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus, in light
of the circumstances under which they were made) not misleading and no Issuer
Free Writing Prospectus will include information that conflicts with information
contained in the Registration Statement or Prospectus, such that each selling
Holder can resume disposition of such Registrable Securities covered by such
Registration Statement or Prospectus.

(k) Selling Holders may distribute the Registrable Securities by means of an
underwritten offering; provided that (i) such Holders provide to the Company a
Shelf Takedown Notice or Demand Notice of their intention to distribute
Registrable Securities by means of an underwritten offering, (ii) the right of
any Holder to include such Holder’s Registrable Securities in such registration
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein, (iii) each Holder participating in such underwritten
offering agrees to enter into customary agreements, including an underwriting
agreement in customary form, and sell such Holder’s Registrable Securities on
the basis provided in any underwriting arrangements approved by the Holders
entitled to select the managing underwriter or managing underwriters hereunder
(provided that any such Holder shall not be required to make any representations
or warranties to or agreements with the Company or the underwriters other than
representations, warranties, agreements and indemnities regarding such Holder,
such Holder’s title to the Registrable Securities, such Holder’s intended method
of distribution, the accuracy of information concerning such Holder as provided
by or on behalf of such Holder, and any other representations required to be
made by the Holder under applicable law, and the aggregate amount of the
liability of such Holder in connection with such offering shall not exceed such
Holder’s net proceeds from the disposition of such Holder’s Registrable
Securities in such offering) and (iv) each Holder participating in such
underwritten offering completes and executes all questionnaires, powers of
attorney, custody agreements and other documents reasonably required under the
terms of such underwriting arrangements. The Company hereby agrees with each
Holder that, in connection with any underwritten offering in accordance with the
terms hereof, it will negotiate in good faith and execute all indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, and will procure auditor “comfort” letters
addressed to the underwriters in the offering from the Company’s independent
certified public accountants or independent auditors (and, if necessary, any
other independent certified public accountants or independent auditors of any
Subsidiary of the Company or any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement) in customary form and covering such matters of the
type customarily covered by comfort letters as the underwriters reasonably
request, dated the date of execution of the underwriting agreement and brought
down to the closing under the underwriting agreement.

 

24



--------------------------------------------------------------------------------

(l) The Company will obtain for delivery to the underwriter or underwriters of
an underwritten offering of Registrable Securities an opinion or opinions from
counsel for the Company (including any local counsel reasonably requested by the
underwriters) dated the most recent effective date of the Registration Statement
or, in the event of an underwritten offering, the date of the closing under the
underwriting agreement, in customary form, scope and substance, covering the
matters customarily covered in opinions requested in sales of securities or
underwritten offerings, which opinions shall be reasonably satisfactory to such
underwriters and their counsel.

(m) For a reasonable period prior to the filing of any Registration Statement
and throughout the Effectiveness Period or the Shelf Period, as applicable, the
Company will make available upon reasonable notice at the Company’s principal
place of business or such other reasonable place for inspection by a
representative appointed by the Holders of a Majority of Included Registrable
Securities covered by the applicable Registration Statement, by any managing
underwriter or managing underwriters selected in accordance with this Agreement
and by any attorney, accountant or other agent retained by such Holders or
underwriter, such financial and other information and books and records of the
Company, and cause the officers, employees, counsel and independent certified
public accountants of the Company to respond to such inquiries, as shall be
reasonably necessary (and in the case of counsel, not violate an attorney-client
privilege in such counsel’s reasonable belief) to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act.

(n) The Company will (i) provide and cause to be maintained a transfer agent and
registrar for all Registrable Securities covered by the applicable Registration
Statement from and after a date not later than the effective date of such
Registration Statement and provide and enter into any reasonable agreements with
a custodian for the Registrable Securities and (ii) not later than the effective
date of the applicable Registration Statement, provide a CUSIP number for all
Registrable Securities.

(o) The Company will cooperate with each Holder of Registrable Securities and
each underwriter or agent participating in the disposition of Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA and in performance of any due diligence investigations by
any underwriter.

(p) The Company will use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, the Trading Market, FINRA
and any state securities authority, and make available to each Holder, as soon
as reasonably practicable after the effective date of the Registration
Statement, an earnings statement covering at least twelve (12) months which
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule
158.

(q) The Company will use its commercially reasonable efforts to ensure that any
Issuer Free Writing Prospectus utilized in connection with any Prospectus
complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related Prospectus, will not contain

 

25



--------------------------------------------------------------------------------

any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

(r) In connection with any registration of Registrable Securities pursuant to
this Agreement, the Company will take all commercially reasonable actions as are
necessary or advisable in order to expedite or facilitate the disposition of
Registrable Securities by such Holders, including using commercially reasonable
efforts to cause appropriate officers and employees to be available, on a
customary basis and upon reasonable advance notice, to meet with prospective
investors in presentations, meetings and road shows; provided, however that
nothing in this Agreement shall require the Company to participate in any
marketing effort that is longer than three business days or requires face to
face meeting with investors more than once every ninety (90) days or more than
three times in a twelve-month period.

(s) The Company shall use its commercially reasonable efforts to list the
Company Common Stock and any other Registrable Securities of any class or series
covered by a Registration Statement on the New York Stock Exchange or The Nasdaq
Global Market or any successor national securities exchange. Following the
listing of the Company Common Stock and any other Registrable Securities on the
New York Stock Exchange or The Nasdaq Global Market or any successor national
securities exchange, the Company will use its commercially reasonable efforts to
maintain such listing until each Holder has sold all of its Registrable
Securities.

(t) The Company shall, if such registration for an underwritten offering is
pursuant to a Registration Statement on Form S-3 or any similar short-form
registration, include in such Registration Statement such additional information
for marketing purposes as the managing underwriter(s) reasonably request(s).

(u) The Company shall use its commercially reasonable efforts to cooperate in a
timely manner with any reasonable and customary request of the Holders in
respect of any Alternative Transaction, including entering into customary
agreements with respect to such Alternative Transactions (and providing
customary representations, warranties, covenants and indemnities in such
agreements) as well as providing other reasonable assistance in respect of such
Alternative Transactions of the type applicable to a public offering subject to
this Section 4, to the extent customary for such transactions.

 

5. Registration Expenses. The Company shall bear all reasonable Registration
Expenses incident to the Parties’ performance of or compliance with their
respective obligations under this Agreement or otherwise in connection with any
Demand Registration, Shelf Registration, Shelf Takedown Notice or Piggyback
Registration (excluding any Selling Expenses), whether or not any Registrable
Securities are sold pursuant to a Registration Statement.

“Registration Expenses” shall include, without limitation, (i) all registration,
qualification and filing fees and expenses (including fees and expenses (A) of
the Commission or FINRA, (B) incurred in connection with the listing of the
Registrable Securities on the

 

26



--------------------------------------------------------------------------------

Trading Market, and (C) in compliance with applicable state securities or “Blue
Sky” laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities)); (ii) printing expenses (including expenses of printing
certificates for the Company’s shares and of printing prospectuses); (iii)
analyst or investor presentation or road show expenses of the Company and the
underwriters, if any; (iv) messenger, telephone and delivery expenses; (v)
reasonable fees and disbursements of counsel (including any local counsel),
auditors and accountants for the Company (including the expenses incurred in
connection with “comfort letters” required by or incident to such performance
and compliance); (vi) the reasonable fees and disbursements of underwriters to
the extent customarily paid by issuers or sellers of securities (including, if
applicable, the fees and expenses of any “qualified independent underwriter”
(and its counsel) that is required to be retained in accordance with the rules
and regulations of FINRA; (vii) fees and expenses of any special experts
retained by the Company; (viii) Securities Act liability insurance, if the
Company so desires such insurance; (ix) reasonable fees and disbursements of one
counsel (along with any reasonably necessary local counsel) representing all
Holders mutually agreed by Holders of a Majority of Included Registrable
Securities participating in the related registration; provided that if Initial
Holders and Affiliated Holders have Registrable Securities included in any
registration, reasonable fees and disbursements of up to two counsel and (x)
fees and expenses payable in connection with any ratings of the Registrable
Securities, including expenses relating to any presentations to rating agencies.
In addition, the Company shall be responsible for all of its expenses incurred
in connection with the consummation of the transactions contemplated by this
Agreement (including expenses payable to third parties and including all
salaries and expenses of the Company’s officers and employees performing legal
or accounting duties), the expense of any annual audit and any underwriting
fees, discounts, selling commissions and stock transfer taxes and related legal
and other fees applicable to securities sold by the Company and in respect of
which proceeds are received by the Company. Each Holder shall pay any Selling
Expenses applicable to the sale or disposition of such Holder’s Registrable
Securities pursuant to any Demand Registration Statement or Piggyback
Registration Statement, or pursuant to any Shelf Registration Statement under
which such selling Holder’s Registrable Securities were sold, in proportion to
the amount of such selling Holder’s shares of Registrable Securities sold in any
offering under such Demand Registration Statement, Piggyback Registration
Statement or Shelf Registration Statement.

 

6. Indemnification.

(a) If requested by a participating Holder, the Company shall indemnify and hold
harmless each underwriter, if any, engaged in connection with any registration
referred to in Section 2 and provide representations, covenants, opinions and
other assurances to such underwriter in form and substance reasonably
satisfactory to such underwriter and the Company. Further, the Company shall
indemnify and hold harmless each Holder, its partners, stockholders,
equityholders, general partners, limited partners, managers, members and
Affiliates and each of their respective officers and directors and any Person
who controls any such Holder (within the meaning of the Securities Act) and any
employee, attorney or Representative thereof (collectively, “Indemnified
Persons”), to the

 

27



--------------------------------------------------------------------------------

fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, joint or several, costs (including reasonable
costs of preparation and reasonable attorneys’, accountants’ and experts’ fees)
and expenses, judgments, fines, penalties, interest, settlements or other
amounts arising from any and all Proceedings, whether civil, criminal,
administrative or investigative, in which any Indemnified Person may be
involved, or is threatened to be involved, as a party or otherwise, under the
Securities Act or otherwise (collectively, “Losses”), as incurred, arising out
of, based upon, resulting from or relating to (i) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement under which
any Registrable Securities were registered, Prospectus (including in any
preliminary prospectus (if used prior to the effective date of such Registration
Statement)), or in any summary or final prospectus or free writing prospectus or
in any amendment or supplement thereto or in any documents incorporated by
reference in any of the foregoing or (ii) the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements made therein not misleading, or (iii) any violation or alleged
violation by the Company or any of its Subsidiaries of any federal, state or
common law rule or regulation relating to action or inaction in connection with
any Company provided information in such registration, disclosure document or
related document or report, and the Company will reimburse such Indemnified
Person for any legal or other expenses reasonably incurred by it in connection
with investigating or defending any such Proceeding; provided, however, that the
Company shall not be liable to any Indemnified Person to the extent that any
such Losses arise out of, are based upon or results from an untrue or alleged
untrue statement or omission or alleged omission made in such Registration
Statement, such preliminary, summary or final prospectus or free writing
prospectus or such amendment or supplement, in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Indemnified Person specifically for use in the preparation thereof.

(b) In connection with any Registration Statement filed by the Company pursuant
to Section 2 hereof in which a Holder has registered for sale its Registrable
Securities, each such selling Holder agrees (severally and not jointly) to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors and officers, Affiliates, employees, agents and each
Person who controls the Company (within the meaning of the Securities Act or the
Exchange Act) from and against any Losses resulting from (i) any untrue
statement of a material fact in any Registration Statement under which such
Registrable Securities were registered or sold under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein) or (ii) any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or omission is contained in any information furnished in writing by or
on behalf of such selling Holder to the Company specifically for inclusion in
such Registration Statement or Prospectus and has not been corrected in a
subsequent writing prior to the sale of the Registrable Securities to the
Indemnified Person asserting the claim. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder under the sale of Registrable Securities giving
rise to such indemnification obligation less any amounts

 

28



--------------------------------------------------------------------------------

paid by such Holder in connection with such sale and any amounts paid by such
Holder as a result of liabilities incurred under the underwriting agreement, if
any, related to such sale.

(c) Any indemnified person shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
not relieve the indemnifying party of its obligations hereunder except to the
extent, if at all, that it is actually and materially prejudiced by reason of
such delay or failure) and (ii) permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party; provided, however, that any indemnified person shall have the right to
select and employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
indemnified person unless (A) the indemnifying party has agreed in writing to
pay such fees or expenses, (B) the indemnifying party shall have failed to
assume the defense of such claim within a reasonable time after receipt of
notice of such claim from the indemnified person and employ counsel reasonably
satisfactory to such indemnified person, (C) the indemnified party has
reasonably concluded (based upon advice of its counsel) that there may be legal
defenses available to it or other indemnified persons that are different from or
in addition to those available to the indemnifying party, or (D) in the
reasonable judgment of any such indemnified person (based upon advice of its
counsel) a conflict of interest may exist between such indemnified person and
the indemnifying party with respect to such claims (in which case, if the
indemnified person notifies the indemnifying party in writing that such
indemnified person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such indemnified person). No action may
be settled without the consent of the indemnifying party, provided that the
consent of the indemnified party shall not be required if (A) such settlement
includes an unconditional release of such indemnified party in form and
substance satisfactory to such indemnified party from all liability on the
claims that are the subject matter of such settlement; (B) such settlement
provides for the payment by the indemnifying party of money as the sole relief
for such action and (C) such settlement does not include any statement as to or
any admission of fault, culpability or a failure to act by or on behalf of any
indemnified party. It is understood that the indemnifying party or parties shall
not, except as specifically set forth in this Section 6(c), in connection with
any Proceeding or related Proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements or other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time. Notwithstanding
the provisions of this Section 6(c), no selling Holder shall be required to
contribute any amount in excess of the net proceeds (after deducting the
underwriters’ discounts and commissions) received by such selling Holder in the
offering. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. Each selling
Holder’s obligation to contribute pursuant to this Section 6(c) is several in
the proportion that the proceeds of the offering received by such selling Holder
bears to the total proceeds of the offering received by all such selling Holders
and not joint.

 

29



--------------------------------------------------------------------------------

The remedies provided for in this Section 6 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any indemnified
party at law or in equity.

 

7. Facilitation of Sales Pursuant to Rule 144. The Company shall use its
commercially reasonable efforts to timely file the reports required to be filed
by it under the Exchange Act or the Securities Act and the rules adopted by the
Commission thereunder (including the reports under Sections 13 and 15(d) of the
Exchange Act referred to in subparagraph (c)(1) of Rule 144), and shall take
such further action as any Holder may reasonably request, all to the extent
required from time to time to enable the Holders to sell Registrable Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144. Upon the written request of any Holder in
connection with that Holder’s sale pursuant to Rule 144, the Company shall
deliver to such Holder a written statement as to whether it has complied with
such requirements.

 

8. Miscellaneous.

(a) Remedies. In the event of a breach by the Company of any of its obligations
under this Agreement, each Holder, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. The
Company agrees that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and further agrees that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate and shall waive any requirement for the posting of a
bond.

(b) Discontinued Disposition. Each Holder agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in clauses (ii) through (iv) and
(vi) of Section 4(d) or the occurrence of a Suspension Period, such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemental Prospectus or amended Registration Statement or until it is advised
in writing by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this Section 8(b). In the
event the Company shall give any such notice, the period during which the
applicable Registration Statement is required to be maintained effective shall
be extended by the number of days during the period from and including the date
of the giving of such notice to and including the date when each seller of
Registrable Securities covered by such Registration Statement either receives
the copies of the supplemented or amended Prospectus or is advised in writing by
the Company that the use of the Prospectus may be resumed.

(c) Amendments. No modification, amendment or waiver of any provision of this
Agreement shall be effective against the Company unless such modification,
amendment

 

30



--------------------------------------------------------------------------------

or waiver is approved in writing by the Company. The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent to such
amendment, action or omission to act of each of the Holders.

(d) Waivers. No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any Party to exercise any right hereunder in any manner impair the exercise of
any such right.

(e) Termination and Effect of Termination. This Agreement shall terminate with
respect to each Holder when such Holder no longer holds any Registrable
Securities and will terminate in full when no Holder holds any Registrable
Securities, except for the provisions of Sections 6, which shall survive any
such termination. No termination under this Agreement shall relieve any Person
of liability for breach or Registration Expenses incurred prior to termination.
In the event this Agreement is terminated, each Person entitled to
indemnification rights pursuant to Section 6 shall retain such indemnification
rights with respect to any matter that (i) may be an indemnified liability
thereunder and (ii) occurred prior to such termination.

(f) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile or electronic mail as
specified in this Section 8(f) prior to 5:00 p.m. (New York time) on a Business
Day, (ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile or electronic mail as specified in this
Agreement later than 5:00 p.m. (New York time) on any date and earlier than
11:59 p.m. (New York time) on such date, (iii) the Business Day following the
date of mailing, if sent by nationally recognized overnight courier service or
(iv) upon actual receipt by the Party to whom such notice is required to be
given. The address for such notices and communications shall be as follows (or
at such other address as shall be given in writing by any Party to the other
Parties):

If to the Company:

 

 

Goodrich Petroleum Corporation

801 Louisiana, Suite 700

Houston, Texas 77002

  Attention:    Michael J. Killelea, Senior Vice President, General Counsel and
Corporate Secretary   Facsimile:    (713) 780-9254   Email:   
Mike.Killelea@goodrichpetroleum.com

If to any other Person who is then a Holder, to the address of such Holder as it
appears on the signature pages hereto or such other address as may be designated
in writing hereafter by such Person.

 

31



--------------------------------------------------------------------------------

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective heirs, executors,
administrators, successors, legal representatives and Permitted Assignees,
provided, that, all of the following additional conditions are satisfied: (i)
the transfer was made in accordance with applicable securities laws; (ii) such
Permitted Assignee agrees in writing to become subject to the terms of this
Agreement; (iii) the Company is given written notice by such Holder of such
transfer, stating the name and address of the Permitted Assignee. Nothing in
this Section 8(g) shall affect any restrictions on transfer contained in any
other contract by and among the Company and any of the Holders, or by and among
any of the Holders. The Company may not assign its respective rights or
obligations hereunder without the prior written consent of each Holder.

(h) Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
New York without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

(i) Submission to Jurisdiction. Each of the Parties, by its execution of this
Agreement, (i) hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and the state
courts sitting in the State of New York, County of New York for the purpose of
any Proceeding arising out of or based upon this Agreement or relating to the
subject matter hereof, (ii) hereby waives to the extent not prohibited by
applicable law, and agrees not to assert, and agrees not to allow any of its
Subsidiaries to assert, by way of motion, as a defense or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such Proceeding brought in one of the above-named courts is
improper, or that this Agreement or the subject matter hereof or thereof may not
be enforced in or by such court and (iii) hereby agrees not to commence or
maintain any Proceeding arising out of or based upon this Agreement or relating
to the subject matter hereof or thereof other than before one of the above-named
courts nor to make any motion or take any other action seeking or intending to
cause the transfer or removal of any such Proceeding to any court other than one
of the above-named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this Agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (i) above.
Notwithstanding the foregoing, any party to this Agreement may commence and
maintain an action to enforce a judgment of any of the above-named courts in any
court of competent jurisdiction. Each party hereto hereby consents to service of
process in any such Proceeding in any manner permitted by New York law, and
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 8(f) hereof is
reasonably calculated to give actual notice.

(j) Waiver of Venue. The Parties irrevocably and unconditionally waive, to the
fullest extent permitted by applicable law, (i) any objection that they may now
or

 

32



--------------------------------------------------------------------------------

hereafter have to the laying of venue of any Proceeding arising out of or
relating to this Agreement in any court referred to in Section 8(i) and (ii) the
defense of an inconvenient forum to the maintenance of such Proceeding in any
such court.

(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties shall use their
commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the Parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(m) Entire Agreement. This Agreement, together with each of the other
Transaction Documents, constitutes the entire agreement among the Parties with
respect to the subject matter hereof and supersedes all prior contracts or
agreements with respect to the subject matter hereof and supersedes any and all
prior or contemporaneous discussions, agreements and understandings, whether
oral or written, that may have been made or entered into by or among any of the
Parties or any of their respective Affiliates relating to the transactions
contemplated hereby.

(n) Execution of Agreement. This Agreement may be executed and delivered (by
facsimile, by electronic mail in portable document format (.pdf) or otherwise)
in any number of counterparts, each of which, when executed and delivered, shall
be deemed an original, and all of which together shall constitute the same
agreement.

(o) Determination of Ownership. In determining ownership of Company Common Stock
hereunder for any purpose, the Company may rely solely on the records of the
transfer agent for the Company Common Stock from time to time, or, if no such
transfer agent exists, the Company’s stock ledger.

(p) Headings; Section References. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

(q) No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, and notwithstanding the fact that certain of the Holders may be
partnerships or limited liability companies, each Holder covenants, agrees and
acknowledges that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
of the Company’s or the Holder’s former, current or future direct or indirect
equity holders, controlling persons, stockholders, directors, officers,
employees, agents, Affiliates, members, financing sources, managers, general or
limited partners or assignees (each, a “Related Party” and collectively, the

 

33



--------------------------------------------------------------------------------

“Related Parties”), in each case other than the Company, the Holders or any of
their respective assignees under this Agreement, whether by the enforcement of
any assessment or by any legal or equitable Proceeding, or by virtue of any
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any of the Related Parties, as such, for any obligation or liability of the
Company or the Holders under this Agreement or any documents or instruments
delivered in connection herewith for any claim based on, in respect of or by
reason of such obligations or liabilities or their creation; provided, however,
nothing in this Section 8(q) shall relieve or otherwise limit the liability of
the Company or any Holder, as such, for any breach or violation of its
obligations under this Agreement or such agreements, documents or instruments.

(r) Recapitalizations, Exchanges, etc. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (a) the Company Common
Stock, (b) any and all securities into which shares of Company Common Stock are
converted, exchanged or substituted in any recapitalization or other capital
reorganization by the Company and (c) any and all equity securities of the
Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in conversion of, in exchange for or in substitution of, the Company Common
Stock and shall be appropriately adjusted for any stock dividends, splits,
reverse splits, combinations, recapitalizations and the like occurring after the
date hereof. The Company shall cause any successor or assign (whether by merger,
consolidation, sale of assets or otherwise) to assume the obligations of the
Company under this Agreement or enter into a new registration rights agreement
with the Holders on terms substantially the same as this Agreement as a
condition of any such transaction.

(s) Governing Documents. In the event of any conflict between the terms and
provisions of Section 8 of this Agreement and those contained in the Certificate
of Incorporation, Bylaws or other similar governing documents of the Company,
the terms and provisions of Section 8 of this Agreement shall govern and control
to the maximum extent permitted by DGCL.

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

GOODRICH PETROLEUM CORPORATION By:  

/s/ Michael J. Killelea

Name:   Michael J. Killelea Title:   Senior Vice President, General Counsel and
Corporate Secretary

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES OF HOLDERS TO FOLLOW]

Signature Page to Registration Rights Agreement (Franklin)



--------------------------------------------------------------------------------

FRANKLIN ADVISERS, INC. as Investment Manager on behalf of the certain funds and
accounts listed on Schedule I

 

By:  

/s/ Glenn Voyles

  Name:   Glenn Voyles   Title:   VP/Director of Portfolio Management

 

Address:   Franklin Advisers Inc.   c/o Chris Chen   1 Franklin Pkwy   San
Mateo, CA 94403

Signature Page to Registration Rights Agreement (Franklin)



--------------------------------------------------------------------------------

SCHEDULE I

 

  •   FTIF-Templeton Global High Yield Fund

 

  •   Franklin Institutional Global High Yield

 

  •   FT Opportunistic Distressed Fund, Ltd.

 

  •   CIGNA Pension Plan

 

  •   Franklin Templeton SinoAm Global High Yield Bond Fund

 

  •   Cigna Health & Life Insurance Company

 

  •   Connecticut General Life

 

  •   Life Insurance Company of North America

 

  •   FTIF-Franklin Global High Income Bond Fund

 

  •   Mercer Multi Asset Growth Fund

 

  •   FTIF-Franklin Global Corporate High Yield Fund

 

  •   Mercer Opportunistic Fixed Income Fund

 

  •   CIGNA Pension Plan for Certain Former Employees

 

  •   Menard, Inc.

 

  •   Kansas Public Employees Retirement System (KPERS)

 

  •   Franklin Universal Trust

 

  •   FHIT-Franklin High Income Fund

 

  •   FCF-Franklin Income Fund

 

  •   FTIF-Franklin High Yield Fund

 

  •   Franklin High Income Fund

 

  •   FTVIPT-Franklin High Income VIP Fund



--------------------------------------------------------------------------------

EXHIBIT A

Form of Plan of Distribution

The Shares being registered are currently owned or, with respect to certain
Selling Stockholders, may be acquired by the Selling Stockholder upon exercise
of warrants to purchase our common stock. The selling stockholders, which as
used herein includes donees, pledgees, transferees or other
successors-in-interest selling shares of common stock or interests in shares of
common stock received after the date of this prospectus from a selling
stockholder as a gift, pledge, partnership distribution or other transfer, or
acquires common stock upon exercise of warrants received from a Selling
Stockholder may, from time to time, sell, transfer or otherwise dispose of any
or all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales effected after the date the registration statement of which
this Prospectus is a part is declared effective by the SEC;

 

  •   through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; and

 

  •   a combination of any such methods of sale.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more



--------------------------------------------------------------------------------

derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.